DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 12-13, 15-16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US-20220069958 hereinafter Choi) in view of Eitan et al. (US-20200371220 hereinafter Eitan).


Regarding claim 1, Choi teaches A method of assisting sensing of an environment, the method comprising: receiving, by a user equipment (UE) (Choi fig 5), 
(Choi fig 5a “detect an environmental condition”);
	 receiving, by the UE, reflections (Choi 0129 “ environment information comprises information indicating a number of multipath transmissions received by the UE”) of 
radio frequency signals (Choi 0034 “As used herein, a transmitter may transmit a single “RF signal” or multiple “RF signals” to a receiver.”) as part of 
carrying out the environment sensing operation according to the details indicated in the (Choi 0111 “The environment information may include information indicating that the number of possible reflecting objects in the vicinity of the UE 504”);
	 and transmitting, by the UE, sensing results obtained by processing the received reflections (Choi fig 5; 0106 “The UE 504 detects an environmental condition, e.g., the UE 504 determines information about the environment in which it is operating (block 510).”).  
	While Choi discloses “[0069] measurement configuration for UE measurement reporting”, Choi does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Eitan teaches receiving a message with sensing parameters for performing wireless sensing (fig 5 “Obtain, from a wireless node, at least a first frame with (sensing setup) parameters for performing wireless sensing”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 2, Choi in view of Eitan teach The method of claim 1.
	Eitan further teaches wherein the details of the environment sensing operation include at least one of:
a sensing type; a sensing subspace; a target detection performance indicator; a sensing waveform; a sensing signal sequence; a sensing signal time/frequency allocation; an active sensing request; a passive sensing request; a common sensing indication; a dedicated sensing indication; a feedback channel resource; or a sensing report timeline (Eitan 0071 “As noted above, the parameters may indicate when the sensing starts, a duration of the sensing, definitions of the waveform(s) used, and an indication of scheduling between stations (such as in this example AP1 and AP2 both transmit)” [definition of the waveform(s) corresponds to a sensing waveform]).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 3, Choi in view of Eitan teach The method of claim 1.
	Choi in view of Eitan further teach wherein the carrying out the environment sensing operation comprises an active sensing operation including: transmitting, by the UE, a first radio frequency signal (Choi fig 5 [UE is transmitting environmental information]);
	 and wherein the receiving the reflections of radio frequency signals comprises receiving reflections of the first radio frequency signal (Eitan 0059 “WiFi sensing may operate in a full-duplex mode, allowing one antenna(s) to transmit while the other antenna(s) are receiving (such as AP1 and AP2 also can monitor for reflections of their own transmissions).”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 4, Choi in view of Eitan teach The method of claim 1.
	 Eitan further teaches wherein the carrying out the environment sensing operation comprises a passive sensing operation (Eitan 0092 “Scenarios where the initiating devices do not transmit, but only monitor for reflections may be referred to as passive WiFi sensing.”) wherein the receiving the reflections of radio frequency signals includes 
receiving reflections of radio frequency signals existing in the environment (Eitan fig 3 [STA devices are receiving existing reflections from the environment]).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 6, Choi in view of Eitan teach The method of claim 1.
	 Choi further teaches further comprising transmitting, by the UE, an indication of sensing availability (Choi 0039 “The communication links 120 between the base stations 102 and the UEs 104 may include uplink (also referred to as reverse link) transmissions from a UE 104 to a base station 102, downlink (also referred to as forward link) transmissions from a base station 102 to a UE 104, or both.”).    
	
	Regarding claim 7, Choi teaches A device comprising (Choi 0065 “ UE 302”): 
a memory storing instructions (Choi 0066 “UE 302, the base station 304, and the network entity 306 include memory”);
	 and a processor (Choi 0065 “UE 302 includes processor circuitry”) configured, by executing the instructions, to: 
(Choi fig 5a “detect an environmental condition”);
	 receive reflections (Choi 0129 “ environment information comprises information indicating a number of multipath transmissions received by the UE” of 
radio frequency signals as part of carrying out the environment sensing operation according to the details indicated in the (Choi 0034 “As used herein, a transmitter may transmit a single “RF signal” or multiple “RF signals” to a receiver.”);
	 and transmit sensing results obtained by processing the received reflections (Choi fig 5; 0106 “The UE 504 detects an environmental condition, e.g., the UE 504 determines information about the environment in which it is operating (block 510).”).  
While Choi discloses “[0069] measurement configuration for UE measurement reporting”, Choi does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Eitan teaches receiving a message with sensing parameters for performing wireless sensing (fig 5 “Obtain, from a wireless node, at least a first frame with (sensing setup) parameters for performing wireless sensing”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 8, Choi in view of Eitan teach The device of claim 7.
	 Eitan further teaches wherein the details of the environment sensing operation include at least one of: 
a sensing type;	 a sensing subspace; a target detection performance indicator; a sensing waveform; a sensing signal sequence; a sensing signal time/frequency allocation; an active sensing request; a passive sensing request; a common sensing indication; a dedicated sensing indication; a feedback channel resource; or a sensing report timeline (Eitan 0071 “As noted above, the parameters may indicate when the sensing starts, a duration of the sensing, definitions of the waveform(s) used, and an indication of scheduling between stations (such as in this example AP1 and AP2 both transmit)” [definition of the waveform(s) corresponds to a sensing waveform]).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
 	
	Regarding claim 9, Choi in view of Eitan teach The device of claim 7.
	 Choi in view of Eitan further teach wherein the carrying out the environment sensing operation comprises an active sensing operation and the processor is further configured, by executing the instructions, to transmit 
a first radio frequency signal (Choi fig 5 [UE is transmitting environmental information]) and wherein the receiving the reflections of radio frequency signals comprises 
receiving reflections of the first radio frequency signal (Eitan 0059 “WiFi sensing may operate in a full-duplex mode, allowing one antenna(s) to transmit while the other antenna(s) are receiving (such as AP1 and AP2 also can monitor for reflections of their own transmissions).”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 10, Choi in view of Eitan teach The device of claim 7.
	Eitan further teaches wherein the carrying out the environment sensing operation comprises a passive sensing operation (Eitan 0092 “Scenarios where the initiating devices do not transmit, but only monitor for reflections may be referred to as passive WiFi sensing.”) wherein the receiving the reflections of radio frequency signals includes 
receiving reflections of radio frequency signals existing in the environment (Eitan fig 3 [STA devices are receiving existing reflections from the environment]).   
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 12, Choi in view of Eitan teach The device of claim 7.
	 Choi further teaches wherein the processor is further configured, by executing the instructions, to transmit an indication of sensing availability (Choi 0039 “The communication links 120 between the base stations 102 and the UEs 104 may include uplink (also referred to as reverse link) transmissions from a UE 104 to a base station 102, downlink (also referred to as forward link) transmissions from a base station 102 to a UE 104, or both.”).    

	Regarding claim 13, Choi teaches A method of controlling sensing of an environment, the method comprising: transmitting, by a requesting device (fig 5a [requesting device 502 is transmitting PRS 508 to UE 504]), (Choi fig 5a “detect an environmental condition”) including 
receiving reflections of radio frequency signals (Choi 0129 “ environment information comprises information indicating a number of multipath transmissions received by the UE”) 
	 and receiving, by the requesting device, sensing results obtained by processing the received reflections (fig 5a [requesting device 502 receives environmental information 514 from UE 504]).  
While Choi discloses “[0069] measurement configuration for UE measurement reporting”, Choi does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Eitan teaches receiving a message with sensing parameters for performing wireless sensing (fig 5 “Obtain, from a wireless node, at least a first frame with (sensing setup) parameters for performing wireless sensing”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 15, Choi in view of Eitan teach The method of claim 13.
	 Choi further teaches further comprising receiving, by the requesting device, an indication of sensing availability (Choi 0039 “The communication links 120 between the base stations 102 and the UEs 104 may include uplink (also referred to as reverse link) transmissions from a UE 104 to a base station 102, downlink (also referred to as forward link) transmissions from a base station 102 to a UE 104, or both.”).  
	
	Regarding claim 16, Choi in view of Eitan teach The method of claim 13.
	 Choi in view of Eitan further teach wherein the configuration message further indicates resources to use when transmitting the sensing results (Eitan 0042 “WiFi sensing setup parameters (such as a schedule that indicates when various participants are to transmit, details about a transmitted waveform, repetition, and the like).”) and the method further comprises 
employing the resources when receiving the sensing results (Choi 0107 “UE forwards the environmental information to the TE 502 in message 514, and at block 516, the TE 502 determines BW2 based on the environment information that it received in message 514.”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 19, Choi in view of Eitan teach The method of claim 13.
Eitan further teaches wherein the configuration message further indicates at least one of a sensing timing allocation, a sensing period, or a sensing report timeline (Eitan 0071 “As noted above, the parameters may indicate when the sensing starts, a duration of the sensing, definitions of the waveform(s) used, and an indication of scheduling between stations (such as in this example AP1 and AP2 both transmit)” [duration of the sensing corresponds to a sensing period]).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
  	
	Regarding claim 20, Choi in view of Eitan teach The method of claim 13.
	Choi in view of Eitan further teach further comprising transmitting a request message (Eitan fig 7 “obtain, from at least one wireless node, a request to initiate wireless sensing”) indicating 
a request for sensing assistance (Eitan fig 7 “obtain, from at least one wireless node, a request to initiate wireless sensing”) and 
receiving a response message responding to the request for sensing assistance (Choi fig 5a “514” [TE receives environmental information from UE]).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 21, Choi in view of Eitan teach The method of claim 13.
	Eitan further teaches further comprising transmitting a message indicating an instruction to carry out the sensing operation, wherein the message indicating the instruction further comprises an indication of at least one of a sensing type, a sensing signal bandwidth, a sensing signal duration, a sensing timing allocation, a sensing period, or a sensing report timeline (Eitan 0071 “As noted above, the parameters may indicate when the sensing starts, a duration of the sensing, definitions of the waveform(s) used, and an indication of scheduling between stations (such as in this example AP1 and AP2 both transmit)” [duration of the sensing corresponds to a sensing period]).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi to include the wireless sensing system and method of Eitan.  One would have been motivated to do so in order to advantageously acquire more accurate sensing results (Eitan 0043).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Eitan merely teaches that it is well-known to incorporate the particular configuration message.  Since both Choi and Eitan disclose similar sensing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 5, 11 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US-20220069958 hereinafter Choi) in view of Eitan et al. (US-20200371220 hereinafter Eitan) and in further view of Guo (US-20160029275).


	Regarding claim 5, Choi in view of Eitan teach The method of claim 1.
	 further comprising transmitting, by the UE (Choi fig 5), 
	Choi in view of Eitan does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Guo teaches a UE transmitting sensing capabilities (fig 2 “A UE sends first UE capability information”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi and the wireless sensing system and method of Eitan to include the system and method of acquiring UE capability of Guo.  One would have been motivated to do so in order to advantageously reduce signaling overhead and ensure the system is operating normally (Guo 0092).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Guo merely teaches that it is well-known to incorporate the particular sensing capabilities.  Since both Choi in view of Eitan and Guo disclose similar communication systems between a UE and BS, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 11, Choi in view of Eitan teach The device of claim 7.
	
Choi in view of Eitan does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Guo teaches a UE transmitting sensing capabilities (fig 2 “A UE sends first UE capability information”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi and the wireless sensing system and method of Eitan to include the system and method of acquiring UE capability of Guo.  One would have been motivated to do so in order to advantageously reduce signaling overhead and ensure the system is operating normally (Guo 0092).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Guo merely teaches that it is well-known to incorporate the particular sensing capabilities.  Since both Choi in view of Eitan and Guo disclose similar communication systems between a UE and BS, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 14, Choi in view of Eitan teach The method of claim 13.
	 
	Choi in view of Eitan does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Guo teaches receiving UE capability information (Guo fig 1; 0049 “The target base station receives first UE capability information”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi and the wireless sensing system and method of Eitan to include the system and method of acquiring UE capability of Guo.  One would have been motivated to do so in order to advantageously reduce signaling overhead and ensure the system is operating normally (Guo 0092).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Guo merely teaches that it is well-known to incorporate the particular sensing capabilities.  Since both Choi in view of Eitan and Guo disclose similar communication systems between a UE and BS, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US-20220069958 hereinafter Choi) in view of Eitan et al. (US-20200371220 hereinafter Eitan) and in further view of Slobodyanyuk et al. (US PAT 20210096215 hereinafter Slobodyanyuk).
	
	Regarding claim 17, Choi in view of Eitan teach The method of claim 13.
	
	Choi in view of Eitan does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Slobodyanyuk teaches a sensing type message (Slobodyanyuk 0104 “the calibration request message may carry or convey information identifying one or more sensors installed on vehicle UE 305 and/or identifying a type of calibration procedure to be performed”; 0094 “The vehicle-based wireless devices 210 and 215 may perform a calibration procedure to calibrate the sensor using the measured calibration characteristics, the calibration characteristics identified in the calibration availability message, the sensor characteristics, the vehicle characteristics, and the like.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi and the wireless sensing system and method of Eitan and the system and method of acquiring UE capability of Guo to include the calibration system and method of Slobodyanyuk.  One would have been motivated to do so in order to advantageously reduce system complexity/costs (Slobodyanyuk 0035).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Slobodyanyuk merely teaches that it is well-known to incorporate the particular sensing capabilities.  Since both Choi in view of Eitan and Slobodyanyuk disclose similar wireless communication systems regarding UEs, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 18, Choi in view of Eitan and in further view of Slobodyanyuk teach The method of claim 17.
	Slobodyanyuk further teaches wherein the sensing type comprises one of a radio frequency sensing type, a LIDAR sensing type, or a camera-based sensing type (Slobodyanyuk 0104 “the calibration request message may carry or convey information identifying one or more sensors installed on vehicle UE 305; 0016 “the calibration procedure may include operations, features, means, or instructions for transmitting a radio detection and ranging (RADAR) signal to the calibration object, where the sensor includes a radio frequency (RF)-based proximity and ranging sensor”).  
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the environment aware PRS system and method of Choi and the wireless sensing system and method of Eitan and the system and method of acquiring UE capability of Guo to include the calibration system and method of Slobodyanyuk.  One would have been motivated to do so in order to advantageously reduce system complexity/costs (Slobodyanyuk 0035).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Slobodyanyuk merely teaches that it is well-known to incorporate the particular sensing capabilities.  Since both Choi in view of Eitan and Slobodyanyuk disclose similar wireless communication systems regarding UEs, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Chen et al. (US-20130029705) discloses “The present invention discloses a method and an apparatus for implementing network cognition. The method includes: determining a type of a received network task; according to the type of the received network task, selecting at least one cognitive capability identifier corresponding to the type of the network task; using network devices with the at least one cognitive capability identifier as alternative network devices; determining an alternative network device that is among the alternative network devices and has a cognitive capability that meets a condition for performing the network task is a target network device; and controlling the target network device to perform the network task (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648